Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,339,524 and 10,762,500 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
In light of the terminal disclaimer filed on February 22, 2022 and approved February 22, 2022, including the amendment filed on January 20, 2022, claims 21-40 stands allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Basu et al (hereinafter “Basu”) U.S. Patent Application Publication No. 2012/0041881 A1
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-18 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the 
The primary reference Basu (U.S. Patent Application Publication No. 2012/0041881 A1) is directed to a Systems, apparatuses, and methods for providing an account token to an external entity during the lifecycle of a payment transaction.  In some embodiments, an external entity may be a merchant computer requesting authorization of a payment message.  In other embodiments, the external entity may be a support computer providing a payment processing network or a merchant support functions. 
Basu however does not at least teach or suggest at least "processing, by the multi-merchant tokenization system, the first electronic request to validate the first merchant ID and the encrypted primary account number; identifying, by the multi-merchant tokenization system, at least one key for the encrypted primary account number; correlating, by the multi-merchant tokenization system, the first merchant 1D with at least one group ID from a plurality of group IDs” as recited in claims 21, 30 and 39.
Moreover, the missing claimed elements from Basu are not found in a reasonable number of reference(s). Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Basu disclosure because: such would have changed the basic working principles and the operation of Basu which is silent with respect to "processing, by the multi-merchant tokenization system, the first electronic request to validate the first merchant ID and the encrypted primary account number; identifying, by the multi-merchant tokenization system, at least one key for the encrypted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
Faith (U.S. Patent Application Publication No. 2011/0320344 A1).
Lyman (U.S. Patent Application Publication No. 2013/0110658 A1).
Honnef (U.S. Patent Application Publication No. 2012/0066044 A1) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 23, 2022